Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2006 Commission File Number: 000-50332 PREMIERWEST BANCORP (Exact name of registrant as specified in its charter) Oregon 93-1282171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 503 Airport Road  Suite 101 Medford, Oregon 97504 (Address of principal executive offices) (Zip Code) (541) 618-6003 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days . Yes [ X ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X ] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X] The number of shares outstanding of Registrant's common stock as of October 30, 2006 was 16,204,481. Form 10-Q Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 Part II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Securities Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in 000s) (UNAUDITED) ASSETS September 30, December 31, September 30, 2006 2005 2005 Cash and cash equivalents: Cash and due from banks $ 33,862 $ 28,059 $ 33,659 Federal funds sold - 453 3,055 Total cash and cash equivalents 33,862 28,512 36,714 Interest-bearing deposits with Federal Home Loan Bank 15 9 181 Investments: Investment securities available-for-sale, at fair market value 4,268 5,292 5,344 Investment securities held-to-maturity, at amortized cost 7,255 9,577 10,258 Restricted equity securities 1,988 1,865 1,865 Total investments 13,511 16,734 17,467 Mortgage loans held-for-sale 524 767 199 Loans, net of allowance for loan losses and deferred loan fees 856,304 795,230 765,128 Loans, net 856,828 795,997 765,327 Premises and equipment, net of accumulated depreciation 33,433 30,589 30,255 Core deposit intangibles, net of accumulated amortization 2,134 2,504 2,628 Goodwill 20,414 20,414 19,566 Accrued interest and other assets 20,761 18,902 18,245 TOTAL ASSETS $ 980,958 $ 913,661 $ 890,383 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits: Demand $ 199,256 $ 208,840 $ 207,223 Interest-bearing demand and savings 346,153 345,794 347,720 Time 258,635 213,785 211,307 Total deposits 804,044 768,419 766,250 Federal funds purchased 7,795 16,430 - Federal Home Loan Bank borrowings 31,301 1,780 1,940 Junior subordinated debentures 15,464 15,464 15,464 Accrued interest and other liabilities 9,228 8,784 6,920 Total liabilities 867,832 810,877 790,574 COMMITMENTS AND CONTINGENCIES (Note 7) SHAREHOLDERS' EQUITY Series A Preferred Stock, no par value, 1,000,000 shares authorized, 11,000 shares issued and outstanding 9,590 9,590 9,590 Common stock - no par value; 50,000,000 shares authorized; 16,203,331 shares issued and outstanding (15,373,431 shares at 12/31/05; 15,367,096 shares at 9/30/05) 85,748 73,234 73,191 Retained earnings 17,683 19,836 16,872 Accumulated other comprehensive income 105 124 156 Total shareholders' equity 113,126 102,784 99,809 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 980,958 $ 913,661 $ 890,383 See accompanying notes. 3 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in 000s, Except for Earnings per Share Data) (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, 2006 2005 2006 2005 INTEREST AND DIVIDEND INCOME Interest and fees on loans $ 18,736 $ 15,014 $ 53,226 $ 40,937 Interest on investments: Taxable 24 40 73 142 Nontaxable 75 104 251 321 Interest on federal funds sold 26 71 87 165 Other interest and dividends - 1 10 5 Total interest and dividend income 18,861 15,230 53,647 41,570 INTEREST EXPENSE Deposits: Interest-bearing demand and savings 1,620 960 3,866 2,637 Time 2,700 1,597 6,997 4,074 Federal funds purchased 209 10 727 39 Federal Home Loan Bank advances 465 130 1,133 325 Junior subordinated debentures 218 216 655 655 Total interest expense 5,212 2,913 13,378 7,730 Net Interest Income 13,649 12,317 40,269 33,840 LOAN LOSS PROVISION 150 - 650 150 Net interest income after loan loss provision 13,499 12,317 39,619 33,690 NONINTEREST INCOME Service charges on deposits accounts 857 706 2,511 2,028 Mortgage banking fees 223 401 789 1,134 Investment brokerage and annuity fees 249 264 850 888 Other commissions and fees 425 346 1,161 1,022 Gains on sales on investment securities, net 2 3 2 3 Other noninterest income 274 135 517 407 Total noninterest income 2,030 1,855 5,830 5,482 NONINTEREST EXPENSE Salaries and employee benefits 5,631 4,944 17,128 14,234 Net occupancy and equipment 1,507 1,413 4,439 4,142 Communications 439 388 1,267 1,140 Professional fees 372 261 871 830 Advertising 246 286 816 720 Other 1,254 1,280 3,683 3,524 Total noninterest expense 9,449 8,572 28,204 24,590 INCOME BEFORE PROVISION FOR INCOME TAXES 6,080 5,600 17,245 14,582 PROVISION FOR INCOME TAXES 2,383 2,097 6,457 5,195 NET INCOME $ 3,697 $ 3,503 $ 10,788 $ 9,387 EARNINGS PER COMMON SHARE: BASIC $ 0.22 $ 0.21 $ 0.65 $ 0.57 DILUTED $ 0.21 $ 0.20 $ 0.61 $ 0.53 See accompanying notes. 4 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY (Dollars in 000s) (UNAUDITED) Accumulated Preferred Stock Common Stock Other Total Retained Comprehensive Shareholders' Comprehensive Shares Amount Shares Amount Earnings Income Equity Income BALANCE - JANUARY 1, 2005 11,000 $ 9,590 14,612,332 $ 62,482 $ 18,224 $ 284 $ 90,580 Comprehensive income: Net income - 9,387 - 9,387 $ 9,387 Unrealized losses on investment securities available-for-sale of $29 (net of taxes of $15) - (29 ) (29 ) (29 ) Other comprehensive income- Amortization of unrealized gains for investment securities transferred to held-to-maturity of $99 (net of taxes of $51) - (99 ) (99 ) (99 ) Comprehensive income $ 9,259 Preferred stock dividend declared - (206 ) - (206 ) 5% stock dividend - - 730,756 10,523 (10,523 ) - - Cash paid for fractional shares - (10 ) - (10 ) Stock options exercised - - 24,008 145 - - 145 Income tax benefit of stock options exercised - - - 41 - - 41 BALANCE - SEPTEMBER 30, 2005 11,000 $ 9,590 15,367,096 $ 73,191 $ 16,872 $ 156 $ 99,809 BALANCE - JANUARY 1, 2006 11,000 $ 9,590 15,373,431 $ 73,234 $ 19,836 $ 124 $ 102,784 Comprehensive income: Net income - 10,788 - 10,788 $ 10,788 Unrealized gains on investment securities available-for-sale of $44 (net of taxes of $27) - 44 44 44 Other comprehensive income- Amortization of unrealized gains for investment securities transferred to held-to-maturity of $63 (net of taxes of $39) - (63 ) (63 ) (63 ) Comprehensive income $ 10,769 Preferred stock dividend declared - (206 ) - (206 ) Common stock cash dividend declared - (810 ) - (810 ) Stock-based compensation expense - - - 150 - - 150 5% stock dividend - - 769,145 11,914 (11,914 ) - - Cash paid for fractional shares (11 ) (11 ) Stock options exercised - - 60,755 281 - - 281 Income tax benefit of stock options exercised - - - 169 - - 169 BALANCE - SEPTEMBER 30, 2006 11,000 $ 9,590 16,203,331 $ 85,748 $ 17,683 $ 105 $ 113,126 See accompanying notes. 5 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in 000s) (UNAUDITED) For the Nine Months Ended September 30, September 30, 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 10,788 $ 9,387 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 2,415 2,352 Loan loss provision 650 150 Deferred income taxes (726 ) 16 Amortization of premium on investment securities, net 43 43 Net funding of loans held for sale (12,439 ) (13,939 ) Proceeds from sales of loans held-for-sale 12,780 14,456 Gain on sale of loans held for sale (98 ) (183 ) Restricted equity security stock dividends - (6 ) Stock-based compensation expense 150 - Excess tax benefit from stock options exercised (146 ) - Gain on sales of premises and equipment (18 ) (14 ) Gains on sales of investment securities, net (2 ) (3 ) Changes in accrued interest receivable/payable and other assets/liabilities (791 ) 269 Net cash from operating activities 12,606 12,528 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from calls. paydowns and maturities of investment securities available-for-sale 1,048 1,083 Proceeds from sales of investment securities held-to-maturity - 153 Proceeds from calls, paydowns and maturities of investment securities held-to-maturity 2,262 580 Purchase of restricted equity securities (123 ) (260 ) Increase in interest-bearing deposits with Federal Home Loan Bank (6 ) (160 ) Loan originations, net (61,724 ) (86,684 ) Purchase of premises and equipment, net (4,871 ) (4,302 ) Proceeds from the sale of other real estate owned - 421 Net cash from investing activities (63,414 ) (89,169 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits 35,625 77,265 Net increase (decrease) in Federal Home Loan Bank borrowings 29,521 (479 ) Net (decrease) in Federal Funds purchased (8,635 ) - Dividends paid on common stock (769 ) - Stock options exercised 281 145 Excess tax benefit from stock options exercised 146 - Cash paid for fractional shares relating to stock dividend (11 ) (10 ) Net cash from financing activities 56,158 76,921 NET INCREASE IN CASH AND CASH EQUIVALENTS 5,350 280 CASH AND CASH EQUIVALENTS - Beginning of the period 28,512 36,434 CASH AND CASH EQUIVALENTS - End of the period $ 33,862 $ 36,714 SUPPLEMENTAL DISCOSURE OF CASH FLOW INFORMATION Cash paid for interest $ 13,034 $ 6,975 Cash paid for taxes $ 7,987 $ 5,533 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Income tax benefit of stock options exercised $ 169 $ 41 Preferred stock dividend declared $ 206 $ 206 Common stock cash dividend declared $ 810 $ - See accompanying notes. 6 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization - The accompanying consolidated financial statements include the accounts of PremierWest Bancorp and its wholly-owned subsidiary PremierWest Bank (collectively, PremierWest, the Company or the Bank). PremierWest Banks wholly-owned subsidiaries include PremierWest Investment Services, Inc., Premier Finance Company, and Blue Star Properties, Inc. The Bank conducts a general commercial banking business operating in Jackson, Josephine, Douglas, and Klamath counties of southern Oregon, Deschutes County in central Oregon and Siskiyou, Shasta, Tehama, Butte, Placer and Yolo counties of northern California. Its activities include the usual lending and deposit functions of a commercial bank including commercial, real estate, installment, and mortgage loans; checking, money market, savings and time deposit accounts; mortgage loan brokerage services; automated teller machines (ATMs); and safe deposit facilities. PremierWest Banks two principal operating subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc. provide financial services that compliment and support the traditional commercial banking operations of the Bank. Premier Finance Company is engaged in the business of consumer lending and operates from independent office locations or from within PremierWest Bank branch offices in Portland, Medford, Grants Pass, Roseburg and Klamath Falls, Oregon and in Yreka and Redding, California. PremierWest Investment Services, Inc. functions under an arrangement with Linsco/Private Ledger, an independent broker/dealer. Operating throughout the Banks market area PremierWest Investment Services, Inc. offers brokerage services for financial and investment products including stocks, bonds, mutual funds and annuities. Basis of presentation  The consolidated financial statements include the accounts of PremierWest Bancorp and its wholly owned subsidiary.
